In an action to recover damages, inter alia, for medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Queens County (Milano, J.), dated February 2, 1994, which granted the defendants’ separate motions for partial summary judgment dismissing the claims that had accrued prior to April 10, 1982.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that any claims based upon the injured plaintiff’s ingestion of drugs that preceded the commencement of this action by more than three years were time-barred (see, CPLR 203 [a]; 214 [5]; Thornton v Roosevelt Hosp., 47 NY2d 780, see also; Snyder v Town Insulation, 81 NY2d 429). Bracken, J. P., Thompson, Hart and Goldstein, JJ., concur.